The opinion of the Court was delivered by
Black, C. J.
— This is trespass for building a balcony which over-bung the plaintiff’s land. It was found, upon evidence quite sufficient, that the soil belonged to the plaintiff, though it was subject !to a right of Way, and was used as a private alley. The only point of the case which is strong enough to bear an argument is, that the statute of limitations had extinguished the plaintiff’s title. There was a privy on the ground in dispute, but it is not proved to have been there for twenty-on'e.years. To eke out the case, it was shown that after the privy was removed, the spot it had occupied was used for a dungheap. This will not do. The mere throwing of manure on another's land is not-such an adverse possession as will give any ■right under the statute to him who does it; -much less will it enable a third person to 'say, that the original owner’s title is gone, ■and appropriate it to himself for that reason.
■If we thought the errors assigned to the admission of evidence were important, we would probably examine them -although they are not specified according to the rule. In dismissing them for want of formal correctness, we bring the case-to thesame conclusion it would reach if we decided -them on their merits.
Judgment affirmed.
Lewis, J., dissented.